Clark, Judge.
The Supreme Court on certiorari (Ashbaugh v. Trotter, 237 Ga. 46 (226 SE2d 736)) having reversed the judgment of this court reported as Trotter v. Ashbaugh, 137 Ga. App. 378 (224 SE2d 42), our previous judgement is vacated and set aside. In accordance with the opinion of the Supreme Court the judgment of the lower court is affirmed.

Judgment affirmed.


Quillian and Smith, JJ., concur.

Coggin, Hadden, Stuckey & Thompson, Fletcher Thompson, for appellant.
Saveli, Williams, Cox & Angel, Edward L. Saveli, Ben L. Weinberg, Jr., for appellee.